Title: Enclosure: Gouverneur Morris to William Short, 28 June 1792
From: Morris, Gouverneur
To: Short, William


Paris, June 28, 1792. “Yours of the eighteenth is just come to Hand & I have but an Instant to reply to it. The Changes of Administration and other Circumstances have prevented me from setling with the Commissaries. It will soon be done. I see in the Gazette that the Assembly has authorized the minister of the Marine to concert with me the Means of supplying their Colonies out of the Debt therefore it is best to leave the funds in the Hands of the Bankers but write me I pray you or order them to write to me the Amount which they now have and the Sums to be receivd that I may stipulate with the Government here accordingly.…”
